OPINION
By THE COURT.
This is a law appeal from a judgment of the Court of Common Pleas. All of the errors assigned are based upon the inadequacy of the judgment. The action was one for services performed for the defendant’s decedent over a period of several years and up until the time of(her death. The appellant urges that the value of the services performed by the plaintiff was not in conflict and therefore the judgment for the plaintiff for $1000.00 was insufficient as a matter of law. This would be true if the services were to the extent that the appellant contends, but there is a sharp conflict in the evidence upon this subject, such as the period of time over which they were performed, what the services consisted of, and the credits to which the defendant was entitled. There is evidence in the record tending to show that the plaintiff received a reduction in his rent owing to the defendant in consideration of the services performed and that later the payment of rent was discontinued entirely. A verdict will not be set aside on the ground that it is against the weight *272of the evidence if there is a substantial conflict of evidence upon a vital fact in the case. Where one witness contradicts another the court can seldom say as a matter of law that the verdict was against the weight of the evidence.
We find no error in the record and the judgment is affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.